Citation Nr: 0838583	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for cold injury 
residuals of the right lower extremity.

2. Entitlement to service connection for cold injury 
residuals of the left lower extremity.

3.  Entitlement to service connection for cold injury 
residuals of the right upper extremity.

4.  Entitlement to service connection for cold injury 
residuals of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  The case has been advanced on the docket.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that current disabilities of his 
bilateral upper and lower extremities are the result of cold 
weather injuries sustained while serving in Korea.  
Specifically, he asserts that his duties as an infantryman 
required him to be outdoors for long periods in extremely 
cold temperatures, and without adequate cold weather 
protection.  
The evidence indicates the veteran's military occupational 
specialty was as an infantryman and that he served in Korea 
for over a year.  Although not in combat, with the Armistice 
signed in July 1953, he obviously would have experienced a 
winter in Korea.  In support of his claim he also submitted a 
photograph of himself standing outside a bunker with another 
soldier, surrounded by snow.  

The veteran underwent a pertinent VA examination in October 
2006, which revealed skin discoloration on the hands 
bilaterally, as well as a discolored and dystrophic right 
great toe.  X-rays revealed degenerative changes in the feet 
bilaterally.  However, the examiner did not explicitly 
address whether these conditions were related to the 
veteran's cold exposure during service.  In October 2008, the 
veteran submitted a statement from a private physician who 
although does explain why, nevertheless related various 
findings to cold exposure in Korea.  

In view of the foregoing, addition development as detailed 
below should be undertaken.  Accordingly, the case is 
REMANDED for the following action:

1.  With necessary assistance from the 
veteran, attempts should be made to obtain 
records of the veteran's treatment for his 
upper and lower extremities at the 
Lakeview Clinic, in Norwood, MN since 
1993.  

2.  After any available records from the 
Lakeview Clinic are obtained, schedule the 
veteran for an examination by a  person 
with the appropriate expertise for the 
purpose of determining whether it is 
likely, unlikely, or at least as likely as 
not that any current disability affecting 
the upper and/or lower extremities was 
caused by exposure to cold in Korea during 
service in 1953- 1955, or is otherwise 
related to military service.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination, and a notation to the effect 
that the folder was reviewed should be 
included in the report provided.  All 
indicated studies, including X-rays, 
should be conducted, and a complete 
rationale for any opinion expressed should 
be provided.  

3.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

